Name: Commission Decision of 15 February 1994 deferring, as regards the importation of vegetable propagating and planting material, other than seed, from third countries, the date referred to in Article 16 (2) of Council Directive 92/33/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  plant product;  agricultural policy;  marketing;  agricultural activity;  means of agricultural production
 Date Published: 1994-03-10

 Avis juridique important|31994D0152Commission Decision of 15 February 1994 deferring, as regards the importation of vegetable propagating and planting material, other than seed, from third countries, the date referred to in Article 16 (2) of Council Directive 92/33/EEC Official Journal L 066 , 10/03/1994 P. 0033 - 0033 Finnish special edition: Chapter 3 Volume 56 P. 0089 Swedish special edition: Chapter 3 Volume 56 P. 0089 COMMISSION DECISION of 15 February 1994 deferring, as regards the importation of vegetable propagating and planting material, other than seed, from third countries, the date referred to in Article 16 (2) of Council Directive 92/33/EEC (94/152/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 92/33/EEC of 28 April 1992 on the marketing of vegetable propagating and planting material other than seed (1), as amended by Commission Decision 93/400/EEC (2), and in particular Article 16 (2) thereof, Whereas, in the absence of a schedule of conditions as required pursuant to Article 4 of Directive 92/33/EEC, Commission Decision 93/400/EEC deferred the date in Article 16 (2) of the said Directive to 31 December 1993; Whereas, by virtue of Commission Directive 93/61/EEC (3), those conditions were established and came into force on 1 January 1994; Whereas the Commission is required pursuant to Article 16 (1) of Directive 92/33/EEC to decide whether vegetable and planting material other than seed produced in a third country and affording the same guarantees as regards obligations on the supplier, identity, characteristics, plant health, growing medium, packaging, inspection arrangements, marking and sealing, are equivalent in all these respects to vegetable propagating and planting material other than seed produced in the Community and complying with the requirements and conditions of the Directive; Whereas, however, the information presently available on the conditions applying in third countries is not sufficient to enable the Commission to make any such decision in respect of any third country at this stage; Whereas it is known that, hitherto, Member States have imported vegetable propagating and planting material other than seed produced in certain third countries; whereas, in order to prevent trade patterns from being disrupted Member States should be allowed to apply to the importation of vegetable propagating and planting material other than seed from third countries conditions equivalent to those applicable to the production and marketing of products obtained in the Community, in accordance with Article 16 (2) of the said Directive; Whereas vegetable propagating and planting material other than seed imported by a Member State in accordance with a decision taken by that Member State pursuant to Article 16 (2), first subparagraph of the said Directive should be subject to no marketing restrictions as regards the matters referred to in Article 16 (1) of the said Directive in other Member States; Whereas accordingly the date referred to in Article 16 (2) of the said Directive should be further deferred; Whereas the Standing Committee on Seeds and Propagating Materials for Agriculture, Horticulture and Forestry failed to deliver an opinion within the time allowed by its Chairman, HAS ADOPTED THIS DECISION: Article 1 The date referred to in Article 16 (2), first subparagraph of Directive 92/33/EEC is hereby deferred until 31 December 1994. Article 2 This Decision is addressed to the Member States. Done at Brussels, 15 February 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 157, 10. 6. 1992, p. 1. (2) OJ No L 177, 21. 7. 1993, p. 27. (3) OJ No L 250, 7. 10. 1993, p. 19.